Citation Nr: 0500048	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-20 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty during the following 
periods:  September 1944 to July 1946, April 1947 to April 
1950, and February 1967 to May 1982.  The veteran is in 
receipt of numerous military awards, to include the Bronze 
Star Medal with "V" Device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

A motion to advance on the docket was filed in September 2004 
and was granted in December 2004.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran had combat service in Vietnam. 

3.  The preponderance of the evidence is against a finding 
that the veteran currently meets the diagnostic criteria for 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in September 2002 and September 2003, the 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
service connection claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The March 2003 rating decision and the June 2004 statement of 
the case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claim for PTSD.  The June 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records and medical evidence from the Vet 
Center (Veteran's Readjustment Counseling) are of record.  
The veteran was afforded a PTSD examination for VA purposes 
in March 2003.  In a September 2004 statement, the veteran's 
representative asserted that the March 2003 VA examination 
for PTSD was inadequate because it was conducted by a 
psychologist rather than a psychiatrist.  The Board notes 
that the duty to assist the veteran does not require that a 
PTSD examination be conducted by a psychiatrist as opposed to 
a psychologist.  There is no indication that the March 2003 
examination was inadequate; the examiner reviewed the claims 
folder prior to examination of the veteran, and the report 
adequately addressed the pertinent PTSD criteria.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2004).  As amended, section 3.304(f) provides that 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

The amended version of § 3.304(f) also removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV in the May 1994 
first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).

In the present case, the evidence establishes that the 
veteran engaged in combat during his service in Vietnam.  The 
veteran's DD-214 indicates receipt of a Bronze Star Medal 
with "V" Device.  Because the "V" Device signifies valor 
in combat with the enemy, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2004).  The veteran's service connection claim now turns 
on whether he meets the diagnostic criteria for PTSD.

A September 2002 narrative summary provided by a counselor 
shows that the veteran presented to the Vet Center with 
multiple PTSD symptoms in January 2002.  The veteran suffered 
from nightmares and intrusive thoughts of Vietnam combat, 
anger, irritability, survivor guilt and interpersonal 
relationship problems.  The summary also indicates that the 
veteran avoided discussions about Vietnam.  Mr. counselor 
indicated that the veteran received psycho-education on PTSD, 
stress and anger management therapy, and cognitive behavioral 
therapy.  The counselor stated that the veteran showed some 
progress with treatment, however his symptoms and stressors 
remain persistent causing impairment to the veteran's social, 
interpersonal, and occupational functioning.  The prognosis 
was guarded.  

In March 2003, the veteran presented himself for a VA 
examination for PTSD.  The examiner, a psychologist, stated 
that he reviewed the claims folder, including the September 
2002 summary by the Vet Center counselor.  The veteran was 
assessed for PTSD using the CAPS Semi-Structured interview 
and the SCID Symptom Calibrated Scoring Rule.  On 
examination, the veteran's affect was noticeably restricted 
and his mood was described as tense.  The veteran reported 
normal sleep, energy and appetite.  He denied guilt and 
reported positive self-esteem.  The veteran denied recent 
unwanted memories or nightmares, and reported one flashback 
during the past week.  The veteran denied making a conscious 
effort to avoid thinking or talking about traumatic 
experiences in Vietnam, and also denied recent efforts to 
avoid activities, places or people that remind him of 
Vietnam.  The veteran denied difficulty recalling important 
details from the traumatic events that he had experienced in 
Vietnam.  He stated that he could recall 90 percent of his 
traumatic experiences incurred in service.  He reported 
feeling detached approximately 80 percent of the time during 
the prior week.  He reported being close to his daughter and 
his three grandsons.  The veteran indicated that he had a 
restricted range of affect 50 percent of the time in the 
prior week, and he noted a marked reduction of emotional 
experience.  He denied a feeling that his future will be 
shortened, and reported sleeping six to seven hours per night 
and reported feeling significantly irritable once during the 
prior week.  He stated that he had difficulty concentrating.  
The veteran also reported that he was hypervigilant about 30 
percent of the time during the prior week.  He denied an 
increase in startle response and was uncertain as to when his 
PTSD symptoms began.  There was no Axis I diagnosis, and 
Global Assessment of Functioning score was 50.  The examiner 
concluded that the veteran did not meet the criteria for PTSD 
because he did not endorse a sufficient number of avoidance 
or numbing symptoms.  

Upon review of the entire claims folder, the Board finds that 
a preponderance of the evidence is against a finding that the 
veteran meets the diagnostic criteria for PTSD.  Based on the 
findings from the CAPS Semi-Structured Interview and using 
the SCID Symptom Calibrated Scoring Rule, the examiner 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD based on insufficient avoidance or numbing 
symptoms.  

The Board acknowledges that the veteran presented to the Vet 
Center with PTSD symptoms, however the narrative summary from 
the Vet Center does not show an actual diagnosis of PTSD.  
While the September 2002 Vet Center summary indicates that 
the veteran suffered from nightmares and intrusive thoughts 
of Vietnam combat, and avoided discussions about Vietnam, 
during the March 2003 VA examination, the veteran 
specifically denied unwanted memories or nightmares, as well 
as any recent efforts to avoid activities, places or people 
that reminded him of Vietnam.  The veteran exhibited symptoms 
of PTSD on the VA examination also, but did not meet the 
criteria for a PTSD diagnosis.  Without a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125, a basis for service 
connection does not exist.  

Although the veteran believes that he meets the diagnostic 
criteria for PTSD, he, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against a finding 
that the diagnostic criteria for PTSD have been met, the 
Board need not address the remaining criteria of 38 C.F.R. 
§ 3.304(f).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


